78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shawn P. SWEENEY, Plaintiff-Appellant,v.Robert L. WRIGHT, Superintendent;  Harold Kupers,Defendants-Appellees.
No. 95-35567.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.
MEMORANDUM**
Shawn P. Sweeney, a Washington state prisoner, appeals pro se the district court's summary judgment in favor of state prison officials in his 42 U.S.C. § 1983 action alleging that his due process rights were violated at a prison disciplinary hearing held in his absence.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the district court's summary judgment because the district court failed to advise Sweeney of the requirements of Fed.R.Civ.P. 56, the summary judgment rule.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995);  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).   On remand, the district court shall advise Sweeney accordingly.
Further, we note that the Supreme Court recently changed the methodology we employ in determining whether an inmate has a protected liberty interest entitling him to the procedural protections afforded by the Due Process Clause.  See Sandin v. Conner, 115 S.Ct. 2293 (1995).   We now focus on the particular discipline imposed and ask whether it " 'present[s] the type of atypical, significant deprivation in which a state might conceivably create a liberty interest.' "  See Mujahid v. Meyer, 59 F.3d 931, 932 (9th Cir.1995) (quoting Sandin, 115 S.Ct. at 2301).   On remand, the district court shall consider Sweeney's due process claim under this new standard.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3